Citation Nr: 0810452	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  99-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2000, the veteran testified before a Veterans Law 
Judge at a Travel Board hearing at the local RO.  A 
transcript of the hearing is associated with the claims file.  
In June 2000, the Board reopened a previous final denial of 
service connection for a left ankle disability and remanded 
the veteran's claim in order for additional evidentiary 
development to be conducted.  All requested development was 
completed, and the veteran requested another Travel Board 
hearing.  In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file 
and the claim is now properly before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All efforts to obtain the veteran's service medical 
records have been exhausted and the records are not 
available.  

2.  The competent and probative evidence of record 
establishes that the veteran suffered an injury to her left 
ankle during active military service and continued to 
experience symptoms associated with the left ankle after 
service.

3.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the veteran's current left 
ankle disability is related to the in-service left ankle 
injury.  




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that her current left ankle disability was incurred 
as a result of active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In light of the decision 
below, the Board concludes that any deficiencies in notice 
and assistance and timing of such under the VCAA are moot.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts that service connection for a left ankle 
disability is warranted because she initially injured her 
left ankle while playing softball at Fort Benning, Georgia, 
during her active military service in approximately 1967.  
The veteran states that she received treatment for her left 
ankle after the initial injury and has suffered from 
recurrent left ankle sprains since that time, for which she 
also received treatment at various military hospitals.  The 
veteran reports that she also injured her left ankle while 
playing basketball but did not injure her ankle again during 
service because she worked in an office and did not 
participate in any other activities thereafter.  See Travel 
Board transcripts dated May 2000 and December 2007.  

At the outset, the Board notes that the evidentiary record 
contains only a few of the veteran's service medical records.  
In this regard, the Board notes that, while the veteran has 
provided ample information about the dates, places, and type 
of treatment she received for her left ankle problems during 
and after military service, the RO has been unable to obtain 
a complete copy of records from the military hospitals at 
which the veteran reports she received treatment for her left 
ankle disability.  

In April and July 2007, the RO prepared formal findings of 
unavailability which document its attempts to obtain the 
veteran's service medical records, as well as clinical 
records dated after the veteran was separated from service, 
which may have shown treatment she received as a dependent of 
her husband who was still on active duty.  The RO noted that, 
despite numerous requests for these records from the National 
Personnel Records Center (NPRC), none of the records could be 
obtained.  In April and July 2007, the RO informed the 
veteran that her records could not be obtained and requested 
that she submit any service medical records that she may have 
in her possession.  Review of the record reveals the veteran 
has submitted copies of records dated after she was separated 
from service which show treatment for her left ankle 
disability.  There is, however, no objective evidence of 
record which shows the veteran suffered from a left ankle 
sprain during her military service.  

Nonetheless, in support of her claim, the veteran has 
submitted lay statements which corroborate her report of 
suffering a left ankle injury during her military service.  
In February 1998, the veteran's husband, P.B.P. submitted a 
written statement which states that, in February 1971, the 
veteran was on crutches due to a badly sprained ankle and 
received treatment from the U.S. Army Hospital in Berlin, 
Germany.  In January 2000, the veteran's husband submitted 
another statement wherein he reported that the veteran was 
also on crutches in early 1972 due to an injury.  Also 
submitted was a November 1999 statement from N.J.J., the 
veteran's company commander from October 1968 to October 
1969, which states that she remembers the veteran was 
medically authorized to wear low-quarter shoes in Vietnam, as 
opposed to combat boots due to an injury she received at a 
prior duty station.  The record also contains a December 2007 
written statement from R.G.K., which states that he clearly 
recalls the veteran suffering an ankle sprain during service.  
See also October 2007 e-mail from R.G.K.  In support of her 
claim, the veteran also submitted a newspaper article which 
shows she was, indeed, a member of the softball team at Fort 
Benning, GA.  

After carefully reviewing the evidence of record, the Board 
finds the veteran's report of suffering a left ankle injury 
in service to be both competent and credible.  In making this 
determination, the Board notes that the veteran, as a 
layperson, is competent to provide evidence on the occurrence 
of observable symptoms during and following the in-service 
injury.  See 38 C.F.R. § 3.159(a)(2).  While the veteran and 
the individuals who submitted lay statements in support of 
her claim may not be competent to testify that the veteran 
actually suffered a left ankle sprain during service, their 
statements are considered competent lay evidence to the 
extent that they establish that she suffered an injury to her 
left ankle during service.  See Id; Espiritu v. v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

With regard to the credibility of the veteran's statements, 
although there is no objective evidence of record which shows 
the veteran initially injured her left ankle during service, 
the Board finds the veteran has submitted sufficient lay 
evidence which corroborates her statements regarding the in-
service injury.  As noted, the veteran submitted evidence 
showing she was a member of the softball team at Fort 
Benning, and also submitted four lay statements which 
corroborate her report of injuring her left ankle in service, 
receiving treatment for her left ankle, and requiring the use 
of low-quarter shoes due to the previous injury.  In 
addition, the November 2000 lay statement from P.B.P. 
corroborates the veteran's report of suffering recurrent left 
ankle sprains as he reported that the veteran was on crutches 
in early 1971 due to an injury, which the Board notes is four 
years after the initial ankle injury in 1967.  Moreover, the 
Board notes the veteran's report of the in-service injury and 
subsequent recurring problems has been consistent throughout 
the entire appeal period and there is no evidence of record 
which conflicts with her statements.  

In this context, the Board notes that, although the veteran 
is not shown to have a left ankle problem until April 1983, 
which is more than 10 years after she was separated from 
active service, she complained of recurrent left ankle 
sprains at that time and shortly thereafter attributed her 
problems to the in-service ankle injury.  See April 1983-
December 1985 VA outpatient treatment records.  The Board 
finds especially probative that, when she sought treatment in 
April 1983, the examining physician noted that the X-ray of 
the veteran's left ankle showed ligamentous abnormality 
compatible with chronic recurrent ankle sprains, which 
further corroborates the veteran's report of an in-service 
left ankle injury and subsequent recurrent injuries.  

As a result, the Board concludes there is competent and 
credible lay evidence of record which shows the veteran 
incurred a left ankle injury in service.  See Hickson, supra.  
There is also sufficient evidence showing she continued to 
have symptoms associated with her left ankle after service.  
See VA outpatient treatment records dated from November 1975 
to October 2004, as well as private medical records dated 
from June 1984 to November 2007; see also 38 C.F.R. § 
3.303(b).  The remaining issue to be resolved is whether 
there is medical evidence of a nexus between the in-service 
injury and any current disability.  See Hickson, supra.  

In February 2001, the veteran was afforded a VA examination 
where she reported that she sustained a left ankle sprain in 
1967 while playing softball and also reported the type of 
treatment she received thereafter.  After examining the 
veteran and reviewing her claims file, the VA examiner 
diagnosed the veteran with chronic left ankle sprain with 
instability.  The examiner stated that a specific date of the 
left ankle sprain could not be provided without speculation 
but also stated that it is likely the veteran could have 
injured her left ankle while playing softball in service, 
although there was insufficient documentation or service 
medical records to support causation.  

Although the February 2001 VA examiner provided a speculative 
opinion regarding the inception of the veteran's left ankle 
disability, the Board notes he qualified his opinion due to 
the lack of causation evidence in the service medical 
records.  However, as noted above, the Board finds there is 
sufficient lay evidence showing the veteran suffered a left 
ankle injury in service.  Therefore, the Board finds the 
February 2001 VA opinion raises a reasonable doubt as to 
whether there is a nexus between the veteran's current left 
ankle disability and the in-service left ankle injury.  As 
such doubt is resolved in favor of the veteran, the veteran's 
claim for service connection for a left ankle disability is 
allowed.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for a left ankle disability 
is granted.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


